DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed December 13, 2021.   In the applicant’s reply; claims 2 and 11 were cancelled.  Claims 1, 3-10 and 12-18 are pending in this application.

Response to Arguments
Applicants' amendments filed on December 13, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on OA_DATE.
Applicant’s amendments overcome the objection to the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leeman- Munk et al. (US PGPub US 2018/0096078 Al), hereby referred to as "Leeman-Munk", in view of Woo et al. (Sanghyun Woo et al., "CBAM: Convolutional Block Attention Module", arXiv:1807.06521v2, July 18, 2018), hereby referred to as "Woo", and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claim 2 and 11 are canceled by the applicants.
Claims 1, 3-10, and 12-18 (now renumbered as 1, 2-9, and 10-16 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the method of Claim 1, or the apparatus of Claim 10, which specifically comprises the following features in combination with other recited limitations:
- A method of measuring an interaction force, the method comprising: 
- generating feature maps corresponding to a plurality of sequential images; 
- generating pooling maps respectively corresponding to feature map groups including a predetermined number of feature maps among the feature maps; 
-  generating attention maps corresponding to the pooling maps; 
-  and sequentially receiving feature maps modified based on the attention maps and outputting interaction force information, 
- wherein the pooling maps comprise a first type of pooling maps and a second type of pooling maps respectively corresponding to the feature map groups, wherein the attention maps comprise a first type of attention maps respectively corresponding to the first type of pooling maps and a second type of attention maps respectively corresponding to the second type of pooling maps, 
- and wherein the outputting of the interaction force information comprises: 
- receiving at least one of feature maps modified based on the first type of attention maps, feature maps modified based on the second type of attention maps, and a concatenation result of the feature maps modified based on the first type of attention maps and the feature maps modified based on the second type of attention maps, and outputting the interaction force information.
These limitations and their equivalents are recited in independent claims 1 and 12, making these claims allowable subject matter. Likewise claims 3-9 are dependent upon claim 1, and claims 12-18 are dependent upon claim 10. The dependent claims encompass the limitations specified in 


	Some closely related prior art references are listed previously: Leeman- Munk et al. (US PGPub US 2018/0096078 Al), hereby referred to as "Leeman-Munk", Woo et al. (Sanghyun Woo et al., "CBAM: Convolutional Block Attention Module", arXiv:1807.06521v2, July 18, 2018), hereby referred to as "Woo", and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 1, or the apparatus recited in claim 10. Applicant’s arguments submitted in “Remarks” dated December 13, 2021 are persuasive. Leeman Munk and Woo were used in combination to obviate the previously filed claimed features, but Applicant’s amendments distinguish the claimed invention from the prior art. Specifically, neither reference anticipates or obviates the amended features “receiving at least one of feature maps modified based on the first type of attention maps, feature maps modified based on the second type of attention maps, and a concatenation result of the feature maps modified based on the first type of attention maps and the feature maps modified based on the second type of attention maps, and outputting the interaction force information”. An updated search was performed but did not result in the determination of any new prior art as being pertinent to the claimed invention. As a result, the claimed language which is highly dependent upon amended limitations is not taught by the prior art, alone or in combination, and the application is placed in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/


/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662